Title: To Thomas Jefferson from Ahmad Qaramanli, 5 August 1805
From: Qaramanli, Ahmad
To: Jefferson, Thomas


                  
                     Eccellenza 
                     
                     Siracusa 5 Agosto 1805
                     
                  
                  Contava ora mai anni undici del sotto il paso sorte aversa gemevo, ma par nulla dimeno la sorte non mi a ancora tolto quel tanto che le combinazioni attuali pridi giá mi an reso. Ritrovavami nel Cairo allora quando giuia Alesandria il Brio comandato dal Capo. hal in unione del Generale Sttori, i quali direttisi al Sigr. Briax Console di S.M. Britannia, li domandaro dove mai mi avessi introvato. Nota aloro giá la mia dimora diressero un Corricio per il Cairo, caattico il detto Generale allora quando giunse in Rasid da dove ise un secondo Corriero, il quale giunto nel Cairo e diretossi alla Casa di Jursuf Basciá Busci della Porta Ottomana, il quale undo letto un foglio a lui diretto, dove li diceva di darmi un altro passaggio acciocchè mi avessi potuto portare a prendere oli in unione dell’Armi Americani, arrivato ció a mia izione mi ha obbligato di andare indagando se ció sia vero Svanirono tali pensieri allora quando l’istesso Sigr. Generale  incontrando il mio Segretario del Cairo nominato Ma Mezaluna, e ció fe si che in sua unione a me diressero 
                     nuova carta, in unione di due Maltesi i quali giunti  mia dimora, mi consegnarono un dispacció, e cosí obbligato fui sul momento apartire, per cosí incoretarei, come 
                     etto si eseguí nella Città Damintur, dome mi to il Sigr. Generale che diretto era stato a tal  conguitta dure tal Regno  quello di Tripoli. Ni obbliga l’ di passare con lui in Siracusa, ma ció mi obbligò di regal
                     entre sarci stato nel Caso di dovere abbandonare quanto ave perdere cosí tutti i Cavalli, Cameli ed altro. Pria dunque da tal paese cioé da Damintur fussimo partiti mi fu da la parola del Sigre. Generale che non parebbe gianmai la pace pria non fussi stato rimesso nella propria sede, come da si prattico di giurare sul proprio di non punto allontanare di quanto averebbe fatto l’istesso Generale per una tal conquista. Non tralascia pero di dire al Generale che se io Jursef Basciá attuale restasse vincitare allora qual partito dove fe da me pigliarsi mentre non avrei potuto di piú restare domissó fureo; mi fu a tal cupo risposto che se le combinazioni della Guerra fussero favorevoli a Jusef Bascia allora non mi sarebbe mancata una pensione sufficiente per po mi mantenere con l’intera mia Famiglia e seguito. Che ritorno alla gente e denaro che da me li furono domanda per una tal mossa, era tutto pronto, e dopò di ció mantenne spedire il mio Segretario al Comandte Hal per dirli che non mi averre giunmai fidato di passare il mare, com ció pratticai col Generale allara quanto valevami per re contarmi dall’Egitto Superiore in Siracusa, eseguí il mio inviato una tal commissione e giunto pria in Siracusa poscia in Malta per l’assenza nella prima del Comadte Hal, ed indi trovato nella seconda e fatta la mia imbarcata, li fu risposto dal medemo che quanto mai mi fusse stato bisognato tutto era pronto, come infatti mi fu intrare un bastimento carico di viveri e provisioni, accompagn dal Brich. Comandte dal Capo. Hal il quale giunto nella b consegnó in mia unione al Sigr. Generale Sttori un dispaccio 
                      lui diretto dal Comdor. in dove rendeva responsabile  a qualunque cosa ci avesse potuto bisognare, ed  domandato de Cannoni, polvere, ed altro zioni da Guerra, mi fu risposto che a momenti giungei  una Fragata e cosi avressimo avuto il rimanente, edopo di una partiti dalla Bomba in unione di S E il Generale Sttori stiamo inviati per la volta di Derna. Contavamo di giá faccia restare assatento in unione di tutta la mia Gente mentre il modo co 
                     furamo trattati dal Sigr. Generale vi dava piuttosto d’a mentre l’anime ben fatto di detto Generale non mentre che voci di applausi e di lode, scorsa di gia l’ora duede  del nostro viaggio abbiamo veduto una Scuna la quale  posto allena due Cannons, e non altro. Dopo ore due di  l’ammirazione che diede alla truppa tutta il magel Generale presimo Derna essendo la gente di detto  molto in mió favore, ed in tale attaco ne ripostó il ale una ferita nella mano. Fatta una tale resa abbiauto de Capi di Bingasi delle lettere i quali in nostro fa 
                     siofferivano. Dopo giorni dieci si è fatta da noi vedere tratta di Cavallerá e Fanteria, la quale e stata da noi agitata e posta in fuga per la seconda volta; la Scuna va a noi avvista se li é domandato della Gente ed armi per cosí poterci portare render Bingasi e Tripoli Arrivo indi una Fragata che
                      si credeva che ci conducesse della Gente, ma essa poara un Ambasciatore Tusco di Jusef Bascia, il quale de noto al Generale la conbatta alleanza di Jusef Bascia l’E.V. dicendo che il detto Basciá mi averebbe reso mia Famiglia, e che l’E.V. mi averbbe dato in nome  stati Uniti Una penzione, l’istessa sera dell’amico delgata il Generale mi disse di dovermi inbarrare con tutta la mia gente, e cosí sono stato obbligato lasciare in abb tutta la robbá e quanto presso noi conservavamo 
                     ndo il Generale inpedito di calare. a Terrá l’abato e cosí siamo partiti per Siracusa dove abbiamo vato 
                     l’intera Squadra. Si attendeva da me di giorno 
                      la mia Famiglia quando alla fine mi si fa noto Jusef Bascia  la vuole lasciare, l’avere mancato 
                      pria potola 
                     mi fe domandare al Generale la mia uzione al proprio paese ma ció mi fu negato  
                     di non avere dall’E.V. ordine incontrario, e cosí  in detto Paese colla tenue pensione di pez d al mese  
                      che angustiato mi mantiene per 
                      tale stato di Cosa fa si che maggiormi 
                      delle patrie disgrazie mi fa sentir dal primo  che mi sono interamente abbandonate in Palia
                      nazione  tutto a mi obblige di raccomanda animo dell’E.V. accio 
                     rando le leggi fossa la quella giusta giustizia che merita l’opresione piá, e sperando dall’E.V. un pronto riscontro  la piú perfetta stima a rassegnarme Di V.E.
                  Umie. Divo obbe Sere.
                  
                     Ahmet Bascia, Figlio di Ali
                     Bascia, Ahimet Bascia Caramelli
                     
                  
               